Citation Nr: 0433605	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  00-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs (VA) death 
pension benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant, and the veteran's daughter and stepdaughter


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran had recognized military service from January 1941 
to October 1945.  He died in June 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 administrative decision 
by the VA Regional Office (RO) located in Manila, the 
Republic of the Philippines, which denied the appellant 
recognition as the veteran's surviving spouse for the purpose 
of VA death pension benefits.  In  June 2001, the appellant 
and the veteran's daughter and stepdaughter appeared at a 
hearing and testified before the undersigned Veterans Law 
Judge, sitting in Manila.  A transcript of that testimony has 
been associated with the claims file.  In February 2002, the 
Board issued a decision in which the appellant was recognized 
as the surviving spouse of the veteran for VA death benefit 
purposes.  Thereafter, the appellee appealed the February 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2003 Order, the Court 
vacated the Board's February 2002 decision and remanded the 
matter for readjudication.

This is a contested claim since allowance of the appellant's 
appeal could result in a loss of benefits to the appellee.  
As a simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101, upon the 
filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Pursuant to 38 
C.F.R. § 19.102, when a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A.  Further, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) 
(2).  The record in this case shows that both the appellant 
and the appellee were provided with a statement of the case, 
the appellee was advised of the substance of the appellant's 
appeal, and, both parties have been afforded opportunity to 
attend a hearing or to otherwise offer argument pertinent to 
the matter on appeal.  Accordingly, the RO has fully complied 
with the above-cited procedures.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran married the appellee in the Republic of the 
Philippines in July 1945; the record contains a copy of the 
marriage contract between the veteran and the appellee, as 
well as a certification of that marriage from the local civil 
registrar.  

3.  Sometime around 1960, the veteran and the appellee became 
estranged and no longer cohabitated; it is unclear how this 
estrangement evolved.  As of 1962, the veteran said he no 
longer had knowledge of the appellee's whereabouts.

4.  In 1985, the veteran obtained a Philippine court decree 
declaring the appellee presumptively dead for all legal 
purposes; this decree was obtained after over 7 years of 
separation and no contact between the veteran and the 
appellee.  Prior to the effectuation of the court decree, a 
notice of the declaration of the death was published in the 
newspaper for a stated period, followed by a six-month 
waiting period; after this waiting period, the declaration of 
the appellee's death was granted.

5.  In 1986, the veteran entered into a valid marriage with 
the appellant as prescribed by VA or Philippine law.

6.  The 1986 marriage between the veteran and the appellant 
has not been declared void or annulled by a Philippine court, 
nor has the appellee entered a recorded appearance with a 
Philippine court to terminate the 1986 marriage between the 
appellant and the veteran.

7.  From the time of their marriage to the time of the 
veteran's death, the appellant and he were living together as 
husband and wife; the appellant has not since remarried or 
held herself out as the spouse of another.


CONCLUSION OF LAW

The appellant is properly recognized as the surviving spouse 
of the veteran for VA death benefit purposes.  38 U.S.C.A. §§ 
101(3), 103, 108, 1541 (West Supp. 2002); 38 C.F.R. §§ 
3.1(j), 3.3(b)(4), 3.50, 3.53, 3.205 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the appellant and the appellee 
and their representatives of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In January 2000, the RO denied the 
appellant's claim that she be recognized as the veteran's 
spouse for death pension purposes.  She and the appellee were 
properly notified of the outcome as well as the reasoning 
behind the decision in a January 2000 letter.  The Board 
concludes that the discussion in the January 2000 RO 
decision, statement of the case (SOC) (issued in April 2000), 
supplemental statements of the case (SSOCs) (issued in August 
2000) and numerous letters over the years informed the 
appellant and appellee of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC, and various letters informed them of:  
the reasons for naming the appellee the spouse of the veteran 
for death pension purposes; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate the 
claim.  They were both, for the most part, informed to submit 
everything they had with regard to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  Regardless, no prejudice has 
occurred.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence [s]he should submit to substantiate 
h[][er] claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Further, the appellant and appellee have been 
provided with every opportunity to submit evidence and 
argument in support of the claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  All relevant records are on file to 
include various legal documents, including the veteran's 
marriage certificates and the court decree declaring the 
appellee presumptively dead.  Both parties have also had the 
opportunity to provide argument, to include testimony at a 
personal hearing.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
parties, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.



Factual Background

The veteran married the appellee in the Republic of the 
Philippines in July 1945; the record contains a copy of the 
marriage contract between the veteran and the appellee, as 
well as a certification of that marriage from the local civil 
registrar.  They resided in the Philippines after their 
marriage and had two children together.

Sometime in or around 1960, the veteran left the appellee and 
began living with the appellant.  Together he and the 
appellant had three surviving children.

In February 1980, the veteran applied for VA pension 
benefits.  At that time he indicated the appellee was still 
living, but that they had been separated as husband and wife 
and he was instead living with the appellant as his common 
law spouse.  On his income statement, submitted in connection 
with his claim, the veteran stated,

I am giving the full authority to my 
common-law-wife, [the appellant], who is 
the guardian of my 3 children, and my 
legal wife, [the appellee], which we 
separated 20 years ago since 1960, I have 
been treated and hospitalized and my 
common-law-wife is the one who took care 
of me because [the appellee] left me and 
we don't see each other since then.

In July 1980, the RO awarded the veteran pension benefits.

In an income statement submitted in October 1985 the veteran 
indicated he was married but not living with his legal 
spouse.

The claims file contains a copy of a March 1985 decision of 
the Regional Trial Court of the Republic of the Philippines 
relevant to the verified petition for the declaration of 
death of the appellee filed by the veteran.  The decision 
sets out that the veteran established a separate residence 
from the appellee in 1960 due to the nature of his employment 
and that the appellee refused to live with him.  He indicated 
he made periodic visits until 1962 when he discovered the 
appellee was no longer living there and that his attempts to 
determine whether or not she was still alive were 
unsuccessful.  He reported he had not since heard from or 
about the appellee and petitioned that she be declared dead 
for all legal intents and purposes.  The Court found that the 
veteran had made persistent efforts to locate the appellee, 
but that inquiries to relatives and neighbors and 
acquaintances were unsuccessful in locating the appellee or 
determining whether she was still living.  A manifestation 
dated in October 1985, indicates that the March 1985 decision 
relevant to the declaration of the death of the appellee was 
published in the newspaper for a stated period, followed by a 
six-month waiting period, after which the declaration of the 
appellee's death was granted.

The record contains a copy of a certification of marriage 
between the veteran and the appellant in February 1986, 
signed by the local civil registrar.  On that document the 
veteran is stated to be a widower.

In February 1986, the veteran sought additional pension 
benefits based on the appellant's dependency status.

In a deposition dated in October 1986, the veteran provided 
information relative to his marriages to the appellee and the 
appellant.  He said that he had no contact with the appellee 
since 1962, at which time he was working and staying in 
Angeles City.  He stated that the appellee resided at their 
residence in Malolos at that time.  He stated that the 
appellee visited him in Angeles City in 1960 while he was 
living with the appellant and on that occasion the appellant 
saw the appellee but they did not talk.  He stated the 
appellee "perhaps did not know [the appellant]."  He said he 
made occasional visits to the appellee between 1960 and 1962 
and always discussed with her the idea of her coming to 
Angeles City to join him, but that she persisted in her 
decision to remain in Malolos.  The veteran said that in the 
latter part of 1962 he made a visit to his house in Malolos 
to see the appellee and that she was at that time gone.  He 
claimed that he was told by his neighbors that the appellee 
had sold the house and left.  He also said that while he made 
inquiries nobody could tell him where the appellee and his 
children had moved.  He said he made no effort to inquire of 
school authorities as to the location of his children as he 
forgot to do so and furthermore did not know where appellee's 
parents or siblings were located.  He said that he did not 
return to Malolos thereafter to further inquire into the 
whereabouts of the appellee.

In an October 1986 deposition, the appellee's brother stated 
that the veteran abandoned his family about 1959 or 1960 and 
that while the appellee sought to locate him for 
approximately five years thereafter, even to the point of 
contacting the veteran's parents, she was unsuccessful.  He 
said that after the veteran left, the appellee sold their 
house and stayed with her brother for many years.  He said he 
lived in close proximity to the house she had sold and that 
his house was the house in which the veteran and the appellee 
got married.  When told that the veteran had said he was 
unable to locate the appellee upon finding his house sold, 
the appellee's brother responded, "This is a lie, how can he 
tell that when our family house is just near their former 
house."  He added that if they came to look for the appellee 
and the children the neighbors would have been able to tell 
the veteran where they were.

A VA field examiner also reported that former neighbors of 
the veteran were contacted and confirmed that the appellee 
went to live with her brothers and sisters two houses away 
from the original house of the veteran and that she never 
left that location or lived with another man until such time 
as she joined her daughter in Canada.

In a decision dated in October 1987, the Board found that 
under Article 83 of the Civil Code of the Philippines the 
veteran had established the presumptive death of the appellee 
and thus satisfied the legal requirements to contract a valid 
marriage to the appellant.  In a dissenting opinion, it was 
noted that Article 83 of the Philippine Civil Code 
contemplated that when the veteran entered into the marriage 
with the appellant he did so in the good faith belief that 
the appellee was dead.  The dissent observed that there was 
substantial evidence that the veteran knew or could have 
easily learned of the appellee's whereabouts at the time of 
the petition to have her declared dead and that in fact he 
did not have a good faith belief in her death.  Accordingly, 
it was the dissenter's opinion that the ceremonial marriage 
to the appellant should be void ab initio under Article 83 of 
the Philippine Civil Code.  An expanded panel of the Board 
was evenly divided on this question.  The recognition of the 
appellant as the spouse of the veteran for VA benefit 
purposes in that decision was granted by a deciding vote of 
the Board chairman pursuant to 38 C.F.R. § 19.81(b) (1987).

The RO requested reconsideration of the Board decision, 
pointing out that VA has the legal authority to look behind 
foreign court decisions in situations affected by fraud and 
cited a VA General Counsel opinion, No. 21-79.  The Board 
denied reconsideration, and the Board's 1987 decision 
recognizing the appellant as the veteran's dependent spouse 
for purposes of additional pension benefits was final.  38 
U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).

Statements received from the veteran during the remainder of 
his life are consistent in his recognition of the appellant 
as his legal spouse.  He died in June 1999 and the appellant 
thereafter claimed entitlement to VA death pension benefits 
as the veteran's surviving spouse.  The appellee later also 
claimed entitlement to such benefits, stating the cause of 
her separation from the veteran was that he left to live with 
another woman in or around 1965.

In October 1999 and November 1999, a VA field examiner 
deposed the appellee and the appellant for the purpose of 
determining whether the veteran's marriage to the appellant 
could be deemed valid.  In her deposition, the appellee 
stated that she married the veteran just after World War II 
and that the veteran abandoned her.  She said that, following 
his abandonment, she stayed in Malolos near her siblings 
until she left for Canada in 1979 to be with her daughter.  
Her sister and the veteran's son corroborated information 
provided by the appellee.

The appellant stated that she first met the veteran in 1959 
and that they lived together as husband and wife shortly 
thereafter.  She said she only came to know about his prior 
marriage to the appellee less than a year after their 
relationship was established.  When asked if she had ever met 
the appellee prior to her marriage to the veteran, she 
related:

I met her at the bar where the veteran 
was working then.  An employee of the bar 
told me the (sic) she was [the appellee], 
the first and legal wife of the veteran.  
I did not speak with her nor she came to 
know about me as the common-law wife of 
her husband.

The appellant added that she had confronted the veteran about 
the appellee at the time and he told her that they were 
separated and that he no longer loved her.  With respect to 
the veteran's petition to have the appellee presumed dead, 
she said that she did not make any presumptions that appellee 
was dead and could not tell if she was alive or not at the 
time the decree was granted.  She said that she was not aware 
what the veteran did to obtain the court decree.

The appellee, in a statement received in July 2000, has 
asserted that the veteran deserted her and her children in 
1960 to live with the appellant.  She stated in the beginning 
she made efforts to find the veteran in the places he used to 
work but was unsuccessful.  While the veteran in his petition 
to the court noted above made a presentation of actively 
seeking to find the appellee, whom who he indicated had 
disappeared, the appellee asserts that the veteran did not 
avail himself of all possible venues in his efforts to locate 
her.  Here, she points out, while she changed residences 
during her abandonment she never moved from the street on 
which they lived and reasonable inquiry to neighbors on the 
part of the veteran would have revealed her whereabouts.  She 
also stated that her whereabouts were a known fact to anybody 
in that area and, if necessary, the veteran could have easily 
contacted her relatives to determine where she was, but made 
no effort to do so.

The appellant, in statements and testimony, including 
testimony at her hearing in June 2001, has urged the Board to 
recognize her as the veteran's legal surviving spouse.  She 
has testified that she and the veteran started living 
together in 1960 and the veteran informed her at that time 
that he was divorced.  She said that she lived with the 
veteran continuously since 1960, had four children from the 
relationship, and learned about the marriage of the veteran 
to appellee only after the veteran's death in June 1999.

Analysis

The governing statute provides that VA shall pay a pension to 
each veteran of a period of war (meeting prescribed service 
requirements) who is permanently and totally disabled from 
nonservice-connected disability.  38 U.S.C.A. § 1521; see 
also 38 C.F.R. § 3.3(a)(4).  Such pension is payable at a 
prescribed rate based on consideration of the veteran's 
income.  Additional amounts are authorized in recognition of 
dependents, to include where a veteran is living with or 
reasonably contributing to the support of his or her spouse.  
Pension rates are increased periodically based on 
consideration of factors to include cost of living 
adjustments and subsistence rates.  Id.

The veteran upon whose service this claim rests was in 
receipt of nonservice-connected pension benefits during his 
lifetime.  The award to the veteran included amounts for his 
dependent children, and for the appellant who was recognized 
by VA as the veteran's spouse during his lifetime.  It was 
the veteran's clear intent that the appellant be recognized 
and provided for as his spouse.

The law further provides that death pension benefits may be 
paid to a surviving spouse who was married to a veteran of 
World War II for one year or more prior to the veteran's 
death, or for any period of time if a child was born of the 
marriage, or was born to them before the marriage, or prior 
to January 1, 1957.  38 U.S.C.A. § 1541(a).  Both the 
appellant and the appellee claim entitlement to recognition 
as the veteran's surviving spouse for the purposes of VA 
death pension benefits.

In order to succeed in establishing status as a claimant for 
the purposes of entitlement to VA death benefits, the 
appellant must submit evidence of a valid marriage to the 
veteran under the laws of the appropriate jurisdiction, 
showing that both she and the veteran had the legal capacity 
to marry without legal impediment relative to the appellee's 
marriage to the veteran.  The appellant must also meet the 
criteria of surviving spouse.  See 38 U.S.C.A. § 1541; 38 
C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).

The question as to whether the appellant met the criteria of 
"spouse" during the veteran's lifetime, was addressed by a 
final Board decision in October 1987.  The Board determined 
that the appellant was the veteran's spouse for the purpose 
of his own entitlement to additional pension monies based on 
a dependent spouse.  In contrast, the instant appeal is based 
on whether a party other than the veteran is entitled to 
benefits.  As such, the matter will be adjudicated without 
regard to determinations made during the veteran's lifetime.  
Cf. Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994), aff'd 
102 F.3d 1236 (Fed. Cir. 1996).

For VA benefit purposes, a "spouse" is a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j).  38 C.F.R. § 3.50(a); see also 38 
U.S.C.A. § 101(31).  38 C.F.R. § 3.1(j) defines marriage as a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
Both the marriage between the veteran and the appellee and 
the marriage between the veteran and the appellant took place 
in the Republic of the Philippines.  Also, the veteran and 
the appellant lived in the Philippines during their marriage 
and up until the time of the veteran's death, and the 
appellant continues to live in the Philippines.  The appellee 
moved to Canada in 1979. 

The appellee argues that she should be recognized as the 
veteran's spouse as she entered into a legal marriage with 
him in July 1945 and never subsequently divorced.  She argues 
that despite the veteran's abandonment of her (sometime 
around 1960) and her subsequent move to Canada in 1979, she 
remained married to the veteran until his death in 1999.  She 
has suggested that the veteran's obtainment of a court decree 
declaring her presumptively dead was fraudulently obtained in 
that the veteran did not make reasonable efforts to find her.  
In this regard, she says she never moved from the street that 
they cohabitated on. 

The appellant argues that she should be recognized as the 
veteran's spouse as she entered a legal marriage with the 
veteran in 1986.  She asserts the veteran obtained a valid 
court decree which declared the appellee dead for legal 
purposes, and enabled him to enter into his second marriage.  
She has variously asserted that she knew of the veteran's 
first marriage sometime in the 1960s and sometime after his 
death.

As an initial matter, neither the fact nor the validity of 
the veteran's marriage to the appellee in July 1945, in the 
Philippines, are in dispute.  The record contains proof of 
such marriage consistent with 38 C.F.R. § 3.205(a)(1), (4) (a 
copy or abstract of the public record of marriage, or a copy 
of the church record of marriage, containing sufficient data 
to identify the parties, the date and place of marriage, and 
the number of prior marriages if shown on the official 
record, or, the original certificate of marriage) and meeting 
the requirements for a valid marriage under Philippine law.  
Further, the appellant does not argue and the evidence does 
not show that the veteran's marriage to the appellee was 
annulled, voided, or terminated by divorce.  

The facts instead show that the veteran obtained a court 
decree in 1985 that his former spouse, the appellee, was 
presumed dead for all legal purposes, thus leaving him with 
the legal capacity to marry the appellant.  The appellee 
disputes the validity of the court's determination, and thus 
questions the validity of the subsequent marriage between the 
appellant and the veteran.  

Laws regarding marriage were originally located in Title 3 of 
Book 1 of the Philippine Civil Code.  These laws were 
reorganized and made a part of Title 1 of the Philippine 
Family Code, which was promulgated by the President of the 
Philippines in July 1987.  Enactment of the Philippine Family 
Code repealed Title 3 of Book 1 of the Philippine Civil Code.

The Philippine Family Code did not become effective until 
after the date of the appellant's marriage to the veteran in 
1986.  The Philippine Family Code provides that it shall have 
retroactive effect insofar that it does not impair rights 
granted under the Philippine Civil Code or of the laws.  See 
The Family Code of the Philippines, Title 12, Article 256 
(1992 ed.).  

Under the Philippine Civil Code, Chapter 1 states the 
requisites of marriage.  In order for a marriage to be 
solemnized, Article 53 (Articles 2 and 3) requires that there 
be legal capacity of the contracting parties, their freely 
given consent, authority of the person performing the 
marriage, and a marriage license except in the case of a 
marriage of "exceptional character."  Article 54 (Article 5) 
provides that any person of the required age may contract a 
marriage if not under any of the impediments mentioned in 
Articles 80 to 84.

Chapter 2 describes different types of marriages that are 
considered marriages of "exceptional character," which by law 
may be solemnized without the obtaining of a marriage 
license.  Article 76 (Article 34) identified one such type of 
marriage that may be solemnized without a license.  This 
marriage requires the parties to be unmarried, they have 
lived together as husband and wife for at least five years, 
and they desire to marry each other.  The parties are further 
required to state those facts in an affidavit and the 
official authorized under law to solemnize the marriage must 
state in an affidavit that it is his or her opinion that no 
legal impediment to the marriage existed.  [Article 34 of the 
Philippine Family Code explicitly requires that no legal 
impediment to the marriage exist.]

Chapter 3 discusses legal impediments to marriage which will 
render the marriage "void" or "voidable."  Article 80(4) 
(Article 35(4)) provides that certain types of marriages are 
void from the beginning.  One type of such marriage is a 
bigamist marriage.  That is, if one of the parties to a 
marriage is already married to someone else, he or she does 
not possess the legal capacity to contract and marry the 
second time.  Article 83(2) provides, however, that the 
second marriage is not void when:

The first spouse had been absent for 
seven consecutive years at the time of 
the second marriage without the spouse 
present having news of the absentee being 
alive, ...or if the absentee is presumed 
dead according to Articles 390 and 391, 
the marriage so contracted shall be 
valid...until declared null and void by a 
competent court.

Article 390 indicates that "[a]fter an absence of seven 
years, it being unknown whether or not the absentee still 
lives, he shall be presumed dead for all purposes, except for 
those of succession."  [Article 41 of the Philippine Family 
Code, the corresponding law to Article 83(2) of the 
Philippine Civil Code, requires that the prior spouse has 
been absent for four consecutive years rather than seven 
years and the spouse present has a well-founded belief that 
the absent spouse was already dead.  In contrast to Article 
83(2) of the Philippine Civil Code, to contract a subsequent 
marriage under Philippine Family Code, the spouse present 
must institute a legal proceeding to obtain a declaration of 
presumptive death of the absentee spouse.].  In sum, the 
first marriage is dissolved by operation of law by presuming 
the first wife is dead.  Once the first marriage has been 
found dissolved by death, the legal impediment of a prior 
marriage no longer exists so that the spouse present gains 
the legal capacity to contract the second marriage.

VA law provides specific requirements for the presumption of 
death under 38 U.S.C.A. § 108:

(a)  No State law providing for 
presumption of death shall be applicable 
to claims for benefits under laws 
administered by the Secretary.

(b)  If evidence satisfactory to the 
Secretary is submitted establishing the 
continued and unexplained absence of any 
individual from that individual's home 
and family for seven or more years, and 
establishing that after diligent search 
no evidence of that individual's 
existence after the date of disappearance 
has been found or received, the death of 
such individual as of the date of the 
expiration of such period shall be 
considered as sufficiently proved.

In a joint motion for remand, it was argued that the 
"controlling" provisions of the Philippine Family Code and 
the Philippine Civil Code, discussed above, differed and that 
in a contested claim, such as this one, neither party could 
be afforded application of the most favorable law to the 
detriment of the other party.  Fagan v. West, 13 Vet. App. 
48, 53 (1999), citing to Elias v. Brown, 10 Vet. App. 259, 
263 (1997).  In other words, in contested claims, neither 
party is to receive the benefit of the doubt.  Although not 
cited by the joint motion, 38 U.S.C.A. § 108, is pertinent 
and for application.  In sum, Board will fairly apply all 
relevant laws and regulations to all involved parties.  

Both the veteran, during his lifetime, and the appellee in 
the context of this appeal, have provided testimony that at 
the time of the veteran's marriage to the appellant it had 
been more than seven consecutive years since he had contact 
with the appellee.  This lack of contact meets the 
requirements established by the Philippine Family Code, the 
Philippine Civil Code, and VA law for presumption of death.  
Further, the Board concludes that the veteran had a well-
founded belief that the appellee was dead (a requirement of 
the Philippine Civil and Family Codes) by virtue of his 
diligent search for her (a requirement of VA law).

The veteran followed the legal requirements to file and 
effectuate a declaration of presumptive death.  A Philippine 
Court found that the veteran had made persistent efforts to 
locate the appellee, and that inquiries to relatives and 
neighbors and acquaintances were unsuccessful in locating the 
appellee or determining whether she was still living.  
Notably, a manifestation regarding the declaration of the 
death of the appellee was published in the newspaper for a 
stated period, followed by a six-month waiting period.  The 
appellee did not respond to this publication and no evidence 
was received as to her whereabouts; as such, a declaration of 
presumptive death was granted under Philippine law in a 
competent Philippine court.  The Philippine court's 
declaration of presumptive death has not been overturned.  
Further, there is no evidence on file suggesting that the 
decree was fraudulently obtained.  The Board finds that the 
veteran's navigation through the Philippine legal system in 
order to obtain a declaration of death, to include 
publication of the death notice in the paper, among other 
things, constitutes a diligent effort to locate her (a 
requirement of VA law).  In sum, it is concluded that the 
death decree is valid and the appellee was properly presumed 
dead. 

The focus of the appeal is that the appellee was not in fact 
deceased at the time of the marriage between the appellant 
and the veteran.  There is no applicable VA law or regulation 
which governs a situation in which a claimant who has been 
presumed dead per 38 U.S.C.A. § 108 can reestablish their 
status as a spouse of the veteran.  Philippine law, however, 
specifically provides that, despite the reappearance of the 
appellee, the marriage between the appellant and the veteran 
remains valid until a formal affidavit of reappearance is 
filed with the Philippine court to terminate the second 
marriage, or until the marriage is otherwise declared null 
and void by a Philippine court.  The appellee has not, in 
this case, filed a formal reappearance or otherwise obtained 
an annulment of the veteran's marriage to the appellant.  
While she did, in March 2004, execute an Affidavit of 
Reappearance that was filed before the Office of the City 
Civil Registrar, City of Malolos, Republic of the 
Philippines, this filing, in 2004, would not seem to have any 
legal effect on the facts of this case.  

Under every pertinent law (the Philippine Family Code, the 
Philippine Civil Code, or VA law), it must be concluded that 
the veteran legally obtained the death decree, finding the 
appellee dead for all legal intents and purposes.  In 
addition, the appellee did not under any pertinent law filed 
a reappearance or obtained an annulment.  As such, the 
veteran and the appellant were of legal capacity to marry in 
1986.

The appellant and the veteran were ceremoniously married in 
1986, as certified by a local registrar in the Republic of 
the Philippines.  At that time they had already lived 
together as husband and wife for more than five years and 
clearly had the intent and desire to marry each other and to 
live with and support each other in a spousal relationship.  
At the time of the marriage the veteran identified himself as 
a widower and the appellant identified herself as single, in 
effect asserting the lack of any legal impediment to the 
marriage.  The veteran and the appellant thereafter lived 
together as husband and wife with their three surviving 
children and held themselves out as a married couple.  Such 
marriage was registered and certified by Philippine officials 
and is recognized in the Philippines as a valid marriage.  
Also,  VA recognized the appellant's status as the veteran's 
spouse for over a decade prior to the veteran's death.  

Philippine and VA law recognizes the valid termination of the 
veteran's marriage to the appellee by her presumed death; and 
Philippine and VA law recognizes the validity of the marriage 
between the appellant and the veteran.  Finally, in order to 
be recognized as surviving spouse for VA death benefit 
purposes, the appellant must meet the added criteria in the 
definition of surviving spouse under 38 C.F.R. § 3.50(b).  

38 C.F.R. § 3.50(b) defines surviving spouse as, with the 
exception of circumstances culled out under 38 C.F.R. § 3.52, 
as a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:

(1) Who lived with the veteran 
continuously from the date of marriage to 
the date of the veteran's death except 
where there was a separation which was 
due to the misconduct of, or procured by, 
the veteran without the fault of the 
spouse; and

(2) Except as provided in § 3.55, has not 
remarried or has not since the death of 
the veteran and after September 19, 1962, 
lived with another person of the opposite 
sex and held himself or herself out 
openly to the public to be the spouse of 
such other person.

The appellant has clearly met the surviving spouse criteria 
in this case as the record is completely without evidence 
that she and the veteran ceased to cohabit during his 
lifetime and prior to his death, and is further without 
evidence that the appellant has, at any time after the 
veteran's death, remarried, lived with another man as a 
spouse or otherwise held herself out to be another's spouse.  
Moreover, the Board notes that the recognition of the 
appellant as surviving spouse is consistent with the intent 
and purpose of the benefit sought.  The veteran himself, 
after 1985 and throughout the remainder of his lifetime, 
acknowledged the appellant as his legal and only spouse and 
clearly intended for her to receive benefits based on his 
service, as demonstrated by his efforts to obtain a legal 
presumption of the appellee's death, his marriage to the 
appellant, and his successful attempt to obtain additional VA 
benefits based on her status as his spouse.  The veteran and 
the appellant maintained a marital relationship for decades 
prior to their 1986 marriage, raised children together, and, 
the appellant remained with the veteran up until the time of 
his death.  The veteran made clear his intent that he and the 
appellee had ceased to communicate.  The appellee does not 
appear to have sought to know the veteran's whereabouts.  VA 
recognized the above during the veteran's lifetime in 
awarding additional dependency benefits to the veteran for 
the appellant as his spouse.

Although the Board's October 1987 decision recognizing the 
appellant as the veteran's dependent spouse may not be 
binding on the Board for purposes of the present appeal, the 
Board's prior adjudication of the same basic facts and 
applicable law is persuasive as to the current matter.  While 
it is acknowledged that the benefit now sought is technically 
different from the additional benefit paid to the veteran 
during his lifetime on the basis of the dependency status 
then accorded to the appellant, the essential purpose of both 
benefits, however, is to provide for a veteran's dependents 
or survivors.  

In sum, the Board is without authority, despite the questions 
raised by the record relevant to the circumstances 
surrounding the veteran's obtainment of a declaration as to 
the appellant's presumed death, to ignore the veteran's 
marriage to the appellant, which is valid under governing 
Philippine and VA law and has not been declared null or void.  
Accordingly, the appellant, and not appellee, is recognized 
as the veteran's surviving spouse for the purpose of VA death 
pension benefits.

Finally, it is noted that the appellee argues that she should 
be recognized as the veteran's spouse under 38 C.F.R. 
§ 3.1(j).  As previously stated, 38 C.F.R. § 3.1(j) defines 
marriage as a marriage valid under the law of the place where 
the parties resided at the time of marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  The appellee argues that she is a 
"party" in this matter and resided in Canada when the 
veteran died, when death pension benefits accrued; as such, 
she argues that Canadian not Philippine law is for 
application.  It is acknowledged that the appellee, 
initially, had a valid marriage to the veteran under 
Philippine law.  Under every applicable Philippine and VA law 
and regulation, however, this marriage dissolved with her 
presumptive death.  It has been determined that the appellant 
not the appellee was lawfully married to the veteran at the 
time of his death; as such, the appellant and the veteran are 
the involved "parties" under 38 C.F.R. § 3.1(j).  It is 
noted that neither the appellee nor her attorney have 
identified Canadian legal authority that would change the 
outcome in this case; and the Board is unaware of any.  The 
appellee's reliance on Sanders v. Brown, 6 Vet. App. 17 
(1993) and Brillo v. Brown, 7 Vet. App. 102 (1994) is 
misplaced.  Neither decision stands for the proposition that 
the law of the place where a non-party resides controls in a 
matter such as this one.  Further, the Board is unaware of 
any Court decision that holds such.  


ORDER

The appellant is recognized as the veteran's surviving spouse 
for the purpose of VA death pension benefits.  The appeal is 
granted.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



